DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mondello et al US 2019/0228596.
	Regarding claim 1, Mondello et al discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: receive one or more parameters of a vehicle condition to be monitored; allocate an unreserved parameter identifier to each of the parameters; assign respective memory spaces to each of the allocated unreserved parameter identifiers; and store the parameters in the memory spaces. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 2, Mondello et al discloses wherein the instructions include instructions to retrieve the parameters to perform a diagnostic test. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 3, Mondello et al discloses wherein the instructions further include instructions to identify a fault of a vehicle component based on output of the diagnostic test. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 4, Mondello et al discloses wherein the computer is in a vehicle, and the instructions further include instructions to send a message to a second vehicle, the message including the one or more parameters. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 5, Mondello et al discloses wherein the instructions further include instructions to receive the one or more parameters from an external server. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 6, Mondello et al discloses wherein the instructions further include instructions to send a message to an external server including the vehicle condition and the one or more parameters of the vehicle condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 7, Mondello et al discloses wherein the instructions further include instructions to allocate one of the unreserved parameter identifiers to an operation parameter of a vehicle component. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 8, Mondello et al discloses wherein the operation parameter of the vehicle component is one of the one or more parameters of the vehicle condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 9, Mondello et al discloses wherein the instructions further include instructions to unallocate the unreserved parameter identifiers from the one or more parameters of the vehicle condition and to reallocate the unreserved parameter identifiers to one or more parameters of a second vehicle condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 10, Mondello et al discloses wherein the vehicle condition indicates a fault in the vehicle component, and the fault is one of an engine misfire, an exhaust gas recirculation flow blockage, a fuel tank evaporation subsystem leak, or a three-way catalyst degradation. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 11, Mondello et al discloses wherein the parameters include at least one of a pitch angle, a roll angle, or a yaw angle. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 12, Mondello et al discloses system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: store one or more parameters of a fault condition of a vehicle component in a plurality of memory spaces, each of the plurality of memory spaces storing data for one of the one or more parameters; retrieve data of one or more specified parameters to identify a fault of the vehicle component based on the fault condition; and overwrite at least one of the plurality of memory spaces upon identifying a second fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 13, Mondello et al discloses wherein the instructions further include instructions to store data of a parameter of the second fault condition in one of the overwritten memory spaces. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 14, Mondello et al discloses wherein the instructions further include instructions to retrieve the data of the parameter of the second fault condition to identify a second fault based on the second fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 15, Mondello et al discloses wherein the computer is in a vehicle, and the instructions further include instructions to send a message to a second vehicle, the message including the one or more parameters of the fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 16, Mondello et al discloses wherein the instructions further include instructions to receive the one or more parameters of the fault condition from an external server. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 17, Mondello et al discloses wherein the instructions further include instructions to send a message to an external server including the fault, the fault condition, and the one or more parameters of the fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 18, Mondello et al discloses wherein the instructions further include instructions to assign one of the plurality of memory spaces to data of an operation parameter of the vehicle component. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 19, Mondello et al discloses wherein the operation parameter of the vehicle component is one of the one or more parameters of the fault condition and a parameter of the second fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Regarding claim 20, Mondello et al discloses wherein the instructions further include instructions to retrieve data of the operation parameter to identify a second fault based on the second fault condition. See FIG. 1A, 2, 4, and 5 and paragraphs [0044]-[0052] and [0070]-[0087].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747